EXHIBIT 3 Joint Filing Agreement, dated September 4, 2012 PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows that such information is inaccurate. Dated: September 4, 2012. CASTLERIGG MASTER INVESTMENTS LTD. By: Sandell Asset Management Corp., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG INTERNATIONAL LIMITED By: Sandell Asset Management Corp., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG INTERNATIONAL HOLDINGS LIMITED By: Sandell Asset Management Corp., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG OFFSHORE HOLDINGS, LTD. By: Sandell Asset Management Corp., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG MERGER ARBITRAGE AND EQUITY EVENT FUND, LTD. By: Sandell Asset Management Corp., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG MERGER ARBITRAGE AND EQUITY EVENT INTERMEDIATE FUND, LTD. By: Sandell Asset Management Corp., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG MERGER ARBITRAGE AND EQUITY EVENT MASTER FUND, LTD. By: Sandell Asset Management Corp., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG UCITS FUNDS PLC, an umbrella fund with segregated liability between sub-funds acting for and on behalf of Castlerigg Merger Arbitrage UCITS Fund By: Sandell Investment Services, L.L.C., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer LUMX CASTLERIGG MERGER ARBITRAGE FUND LIMITED By: Sandell Asset Management Corp., as Investment Manager By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer SANDELL ASSET MANAGEMENT CORP. By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer SANDELL INVESTMENT SERVICES, L.L.C. By: /s/ Thomas E. Sandell Name: Thomas E. Sandell Title: Chief Executive Officer /s/ Thomas E. Sandell Thomas E. Sandell
